 



Exhibit 10.4

IRELL & MANELLA LLP
David Siegel (101355)
dsiegel@irell.com
Daniel P. Lefler (151253)
dlefler@irell.com
Richard H. Zelichov (193858)
rzelichov@irell.com
Pamela K. Graham (216309)
pgraham@irell.com
1800 Avenue of the Stars, Suite 900
Los Angeles, California 90067-4276
Telephone: (310) 277-1010
Facsimile: (310) 203-7199

Attorneys for Defendants
SUPERCONDUCTOR TECHNOLOGIES INC.,
M. PETER THOMAS, and MARTIN S. McDERMUT

[additional counsel on signature page]

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

WESTERN DIVISION

                         
 
                   

    )                   MARC A. BACKHAUS, on Behalf of     )         Case
No. CV-04-2680 DT (JTLx) Himself and All Others Similarly Situated,     )      
  Consolidated with       )         CV-04-02848 DT and CV-04-02927 DT
     Plaintiff,
    )                         )         STIPULATION OF SETTLEMENT
v.
    )                         )         CLASS ACTION — PSLRA
SUPERCONDUCTOR
    )                  
TECHNOLOGIES INC.,
    )                  
M. PETER THOMAS, and
    )                  
MARTIN S. MCDERMUT,
    )                  
 
    )                  
      Defendants.
    )                  
 
)                  

    )         PLACE:   255 East Temple Street
This Document Relates To:
    )         COURTROOM:   880  

    )                   ALL ACTIONS     )         Honorable Dickran Tevrizian

    )                  
 
)                  

 



--------------------------------------------------------------------------------



 



STIPULATION OF SETTLEMENT

     This Stipulation of Settlement (the “Stipulation”), dated as of March 8,
2005, is made and entered into by and among the following parties (as defined
further in Section V herein) to the above-entitled action: (i) Lead Plaintiffs
(as defined below), on behalf of themselves and each of the Settlement
Class Members (as defined below), by and through their counsel of record in the
action; and (ii) the Defendants (as defined below), by and through their counsel
of record in the Class Action (collectively the “Settling Parties”). The
Stipulation is intended by the Settling Parties to fully, finally and forever
resolve, discharge and settle the Released Claims (as defined below), upon and
subject to the terms and conditions hereof.

I. THE CLASS ACTION

     A. The Class Actions

     On and after April 16, 2004, three federal securities class action
complaints, including Marc A. Backhaus v. Superconductor Technologies Inc., et
al., Case No. CV04-2680 DT (JTLx), were filed against Superconductor
Technologies Inc. (“STI”), M. Peter Thomas, and Martin S. McDermut in the
Central District of California. By an order of the Honorable Dickran Tevrizian
dated on or about August 2, 2004, these complaints were consolidated under the
caption Backhaus v. Superconductor Technologies Inc., et al., Case No. CV04-2680
DT (JTLx) (the “Class Action”). In the same order, the Court appointed Marc A.
Backhaus and Jay Jakubowitz as lead plaintiffs (“Lead Plaintiffs”) and appointed
Federman & Sherwood as lead counsel (“Lead Plaintiffs’ Counsel”).

     On October 4, 2004 after conducting further review of STI’s press releases
and public filings and after hiring a private investigator to interview certain
of STI’s former employees, Lead Plaintiffs’ Counsel filed a First Amended
Consolidated Class Action Complaint (the “First Amended Complaint”). The First
Amended Complaint asserted claims against STI and the Individual Defendants for
alleged violations of sections 10(b) and 20(a) of the Securities Exchange Act of
1934 and Rule 10b-5 promulgated thereunder. The First Amended Complaint sought
recovery for purchasers of common stock during the

- 1 -



--------------------------------------------------------------------------------



 



period from January 9, 2004 through March 1, 2004, inclusive. The First Amended
Complaint alleged that during the Settlement Class Period (as defined below),
STI issued false and misleading statements that materially inflated STI’s stock
price. Lead Plaintiffs claimed primarily that STI issued false and misleading
projections of its first quarter total net revenues.

II. PRE-TRIAL PROCEEDINGS, INVESTIGATION, AND DISCOVERY

     A. Investigation and Research Conducted by Plaintiffs

     Lead Plaintiffs’ Counsel has conducted an investigation during the
prosecution of the Class Action. This investigation has included, inter alia,
(i) consultations with experts; (ii) review of STI’s public filings, annual
reports, and other public statements; and (iii) research of the applicable law
with respect to the claims asserted in the Class Action and the potential
defenses thereto. In addition, by order dated December 1, 2004, the Court
granted in part a motion filed by Lead Plaintiffs’ Counsel to limit the scope of
certain confidentiality agreements signed by former STI employees. Pursuant to
this order, the parties jointly retained the Honorable Enrique Romero (ret.) to
serve as a Special Master to implement the relief prescribed in the Court’s
December 1, 2004 order, and questionnaires were sent to 122 of STI’s former
employees concerning the allegations of the First Amended Complaint. Lead
Plaintiffs’ Counsel has inspected and reviewed the responses of all former
employees who returned the questionnaires.

     B. Pre-Trial Proceedings

     On November 18, 2004, the Defendants filed a Motion to Dismiss the First
Amended Complaint, which Lead Plaintiffs opposed by Memorandum dated
December 22, 2004. The hearing on the Motion to Dismiss has been taken off
calendar in light of the Settlement.

     C. Discovery

     Defendants have agreed to provide Lead Plaintiffs’ Counsel with certain
documents relating to STI’s revenues and projections for the fourth quarter of
2003 and

- 2 -



--------------------------------------------------------------------------------



 



first quarter of 2004 so that Lead Plaintiffs’ Counsel can conduct additional
due diligence with respect to the Stipulation of Settlement.

III. SETTLEMENT NEGOTIATIONS AND MEDIATION

     From around December 2004 through February 2005, the parties conducted
extensive informal settlement discussions, in which the parties, among other
things, presented their respective views regarding the merits of the
Class Action and defenses, the evidence, and damages analyses. When the informal
discussions did not prove fruitful, the parties opted to continue their
discussions through a formal mediation process before the Honorable Daniel
Weinstein (ret.), in an effort to settle the Class Action.

     On February 11, 2005, the parties to the Class Action, through their
respective counsel and representatives, participated in a mediation session with
Judge Weinstein. During this meeting, which took place after Judge Weinstein
received briefs from the parties, the parties and Judge Weinstein discussed,
among other things, the parties’ respective claims and defenses, expert damages
analyses, legal analyses, the discovery and motion practice conducted and
expected to be conducted in the Class Action, the evidence expected to be
offered by the parties at trial, the Lead Plaintiffs’ ability to meet the
heightened pleading standards of the Private Securities Litigation Reform Act of
1995, STI’s financial position, initial evidence and other important factual and
legal issues and matters relating to the merits of the Class Action. At the
conclusion of the mediation, Judge Weinstein orally recommended that the parties
approve the settlement discussed and negotiated during the mediation.

IV. CLAIMS OF LEAD PLAINTIFFS AND BENEFITS OF SETTLEMENT

     Lead Plaintiffs believe that the claims asserted in the Class Action have
merit and that the evidence developed to date in the Class Action supports the
claims asserted. Lead Plaintiffs assert, and believe they would present
supporting evidence at trial, that Defendants caused the price of STI common
stock to be artificially inflated during the Settlement Class Period by the
issuance of materially false statements and by omitting to

- 3 -



--------------------------------------------------------------------------------



 



state material information concerning STI and that as a result Lead Plaintiffs
and Settlement Class Members were injured.

     Lead Plaintiffs’ Counsel recognize and acknowledge the expense and length
of continued proceedings necessary to prosecute the Class Action through trial
and through appeals. Lead Plaintiffs’ Counsel also have taken into account the
uncertain outcome and the risk of any litigation, especially in complex actions
such as the Class Action, as well as the difficulties and delays inherent in
such litigation. Lead Plaintiffs’ Counsel also are mindful of the inherent
problems of proof under and possible defenses to the violations asserted in the
Class Action, including the defenses asserted by Defendants during the
Class Action, in motions on the pleadings, settlement negotiations and in the
mediation proceedings. In addition, Lead Plaintiffs’ Counsel investigated STI’s
financial position and has noted that STI has limited financial resources to pay
any judgment even if Lead Plaintiffs succeeded in the Class Action. Lead
Plaintiffs’ Counsel also recognized that any substantial judgment in the
Class Action might result in STI’s bankruptcy which could leave Lead Plaintiffs
and the Settlement Class with no possibility of recovery. Moreover, Lead
Plaintiffs’ Counsel has reviewed the terms of STI’s insurance coverage and noted
that the policy is reduced by defense costs incurred in defending the
Class Action.

     In light of the foregoing, Lead Plaintiffs’ Counsel agree with Lead
Plaintiffs and believe that the settlement set forth in the Stipulation confers
substantial benefits upon the Settlement Class (as defined below) and Settlement
Class Members. Based on their evaluation, Lead Plaintiffs’ Counsel have
determined that the settlement set forth in the Stipulation is in the best
interests of the Lead Plaintiffs and the Settlement Class.

V. DEFENDANTS’ STATEMENT AND DENIALS OF WRONGDOING AND LIABILITY

     The Defendants have denied and continue to deny each and all of the claims
and contentions alleged by Lead Plaintiffs on behalf of the Settlement Class.
The Defendants also have denied and continue to deny, inter alia, the
allegations that the prices of STI stock were artificially inflated by reasons
of alleged misrepresentations, non-disclosures or

- 4 -



--------------------------------------------------------------------------------



 



otherwise, or that Lead Plaintiffs or the Settlement Class were harmed by the
conduct alleged in the Class Action. Defendants believe that throughout the
Settlement Class Period they fully and adequately disclosed all material facts
regarding STI and made no misrepresentations of material facts regarding STI.

     Nonetheless, the Defendants have concluded that further conduct of the
Class Action would be protracted and expensive, and that it is desirable that
the Class Action be fully and finally settled in the manner and upon the terms
and conditions set forth in this Stipulation in order to limit further expense,
inconvenience and distraction, to dispose of the burden of protracted
litigation, and to permit the operation of the Company’s business without
further distraction and diversion of the Company’s executive personnel with
respect to matters at issue in the Class Action. The Defendants also have taken
into account the uncertainty and risks inherent in any litigation, especially in
complex cases like this Class Action.

     The Defendants have, therefore, determined that it is desirable and
beneficial to them that the Class Action be settled in the manner and upon the
terms and conditions set forth in this Stipulation. The Defendants enter into
this Stipulation and Settlement without in any way acknowledging any fault,
liability, or wrongdoing of any kind. There has been no adverse determination by
any court or otherwise against any of the Defendants on the merits of the claims
asserted by Lead Plaintiffs. Neither this Stipulation, nor any of its terms or
provisions, nor any of the negotiations or proceedings connected with it, shall
be construed as an admission or concession by any of the Defendants of the merit
or truth of any of the allegations or wrongdoing of any kind on the part of any
of the Defendants. The Defendants enter into this Stipulation and Settlement
based upon, among other things, the parties’ agreement herein that, to the
fullest extent permitted by law, neither this Stipulation nor any of its terms
or provisions, nor any of the negotiations or proceedings connected therewith,
shall be offered as evidence in the Class Action or in any pending or future
civil, criminal, or administrative action or other proceeding to establish any
liability or admission by any of the Defendants or any of their respective
Related Entities or any other

- 5 -



--------------------------------------------------------------------------------



 



matter adverse to any of the Defendants or any of their respective Related
Entities, except as expressly set forth herein.

VI. TERMS OF STIPULATION AND AGREEMENT OF SETTLEMENT

     NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among Lead
Plaintiffs (for themselves and the Settlement Class Members), and the
Defendants, by and through their respective counsel of record, that, subject to
the approval of the Court, the Class Action and the Released Claims shall be
finally and fully compromised, settled and released, and the Class Action shall
be dismissed with prejudice, upon and subject to the terms and conditions of the
Stipulation, as follows:



  1.   Definitions

     As used in the Stipulation the following terms have the meanings specified
below:

          1.1 “Authorized Claimant” means any Settlement Class Member whose
claim for recovery has been allowed pursuant to the terms of the Stipulation.

          1.2 “Claimant” means any Settlement Class Member who files a Proof of
Claim in such form and manner, and within such time, as the Court shall
prescribe.

          1.3 “Claims Administrator” means RSM McGladrey, Inc., 512 Township
Line Road, One Valley Square, Suite 250, Blue Bell, PA 19422.

          1.4 “Company” or “STI” means defendant Superconductor Technologies
Inc., a Delaware corporation, and all of its predecessors, successors, present
and former parents, subsidiaries, divisions and related or affiliated entities.

          1.5 “Defendants” means STI, M. Peter Thomas, and Martin S. McDermut.

          1.6 “Defendants’ Insurer” means National Union Fire Insurance Company
of Pittsburgh, Pa.

          1.7 “Effective Date” means the first date by which all of the events
and conditions specified in Section V, ¶ 9.1(a)-(e) of the Stipulation have been
met and have occurred.

          1.8 “Escrow Agent” means Federman & Sherwood.

- 6 -



--------------------------------------------------------------------------------



 



          1.9 “Final” means: (i) The date of final affirmance on an appeal from
the Judgment, the expiration of the time for a petition for a writ of certiorari
to review the Judgment and, if certiorari be granted, the date of final
affirmance of the Judgment following review pursuant to that grant; or (ii) the
date of final dismissal of any appeal from the Judgment or the final dismissal
of any proceeding on certiorari to review the Judgment; or (iii) if no appeal is
filed, the expiration date of the time for the filing or noticing of any appeal
from the Court’s judgment approving the Stipulation substantially in the form
and content of Exhibit “B” hereto, i.e., thirty-five (35) days after entry of
the Judgment (or, if the date for taking an appeal or seeking review shall be
extended beyond this time by order of the Court, by operation of law or
otherwise, or if such extension is requested, the date of expiration of any
extension if any appeal or review is not sought). Any proceeding or order, or
any appeal or petition for a writ of certiorari pertaining solely to any plan of
allocation and/or application for attorneys’ fees, costs or expenses, shall not
in any way delay or preclude the Judgment from becoming Final.

          1.10 “Individual Defendants” means M. Peter Thomas and Martin S.
McDermut.

          1.11 “Judgment” means the judgment to be rendered by the Court
dismissing the Class Action with prejudice, substantially in the form and
content attached hereto as Exhibit “B.”

          1.12 “Parties” means, collectively, each of the Defendants and Lead
Plaintiffs on behalf of themselves and the members of the Settlement Class.

          1.13 “Person” means an individual, corporation (including all
divisions and subsidiaries), partnership, limited partnership, association,
joint stock company, estate, legal representative, trust, unincorporated
association, government or any political subdivision or agency thereof, and any
business or legal entity and their spouses, heirs, predecessors, successors,
representatives, or assigns.

          1.14 “Lead Plaintiffs” means Marc A. Backhaus and Jay Jakubowitz.

- 7 -



--------------------------------------------------------------------------------



 



          1.15 “Lead Plaintiffs’ Counsel” means: Federman & Sherwood, 120 North
Robinson Avenue, Suite 2720, Oklahoma City, Oklahoma 73102, telephone
(405) 235-1560, facsimile (405) 239-2112.

          1.16 “Notice and Administration Fund” means the principal amount of
$50,000.00 deposited by STI in a fund to be managed by the Claims Administrator
to be used solely for costs and expenses reasonably and actually incurred in
connection with providing notice to the Settlement Class, locating Settlement
Class Members, soliciting Settlement Class claims, assisting with the filing of
claims, administering and distributing the Settlement Fund to Members of the
Settlement Class, processing Proofs of Claim and Releases, and paying escrow
fees and costs, if any.

          1.17 “Plan of Allocation” means a plan or formula of allocation of the
Settlement Fund to be prepared by Lead Plaintiffs’ Counsel which shall be
described in the “Notice of Pendency and Proposed Settlement of Class Action” to
be sent to Settlement Class Members in connection with the settlement whereby
the Settlement Fund shall be distributed to Authorized Claimants after payment
of expenses of notice and administration of the settlement, any taxes, penalties
or interest or tax preparation fees owed by the Settlement Fund, and such
attorneys’ fees, costs, expenses and interest as may be awarded by the Court.
Any Plan of Allocation is not part of the Stipulation.

          1.18 “Related Parties” means each of a Defendant’s past or present
directors, officers, employees, partners, principals, agents, underwriters,
insurers, co-insurers, reinsurers, controlling shareholders, any entity in which
the Defendant and/or any member(s) of any Defendant’s immediate family has or
have a controlling interest, attorneys, accountants, auditors, banks, investment
banks or investment bankers, advisors, analysts, personal or legal
representatives, insurers, reinsurers, predecessors, successors, parents,
subsidiaries, divisions, joint ventures, assigns, spouses, heirs, associates,
related or affiliated entities, any members of their immediate families, or any
trust of which any Defendant is the trustee or settlor or which is for the
benefit of any Defendant and/or member(s) of his family. Any retail securities
broker retained by a Settlement Class

- 8 -



--------------------------------------------------------------------------------



 



Member (and not retained by STI) that specifically recommended STI stock on the
secondary market to a Settlement Class Member is excluded from the definition of
“Related Parties.”

          1.19 “Released Claims” shall collectively mean all claims (including
“Unknown Claims” as defined in ¶ 1.27 hereof), demands, rights, liabilities and
causes of action of every nature and description whatsoever, known or unknown,
whether in contract, tort, equity or otherwise, whether or not concealed or
hidden, asserted or that might have been asserted in this or any other forum or
proceeding, including, without limitation, claims for negligence, gross
negligence, indemnification, breach of duty of care and/or breach of duty of
loyalty, fraud, misrepresentation, breach of fiduciary duty, negligent
misrepresentation, unfair competition, insider trading, professional negligence,
mismanagement, corporate waste, breach of contract, or violations of any state
or federal statutes, rules or regulations, by or on behalf of Lead Plaintiffs,
the Settlement Class, or any Settlement Class Member against the Released
Persons (as defined below) which are based upon or related to the purchase or
acquisition of STI common stock by any Settlement Class Member during the
Settlement Class Period and the facts, transactions, events, occurrences, acts,
disclosures, statements, omissions or failures to act which were or could have
been alleged in the Class Action, or any other forum.

          1.20 “Released Persons” means each and all of the Defendants and their
respective Related Parties.

          1.21 “Representative Plaintiffs” means each of the plaintiffs who
filed a complaint in the Class Action, including, but not limited to the Lead
Plaintiffs.

          1.22 “Representative Plaintiffs’ Counsel” means each counsel who has
appeared as counsel for any of the Representative Plaintiffs in the
Class Action, including, but not limited to Lead Plaintiffs’ Counsel.

          1.23 “Settlement Class” means all Persons (except Defendants, members
of the immediate family of any Defendant, any entity in which any Defendant has
a controlling interest, and the legal representatives, heirs, successors or
assigns of any such

- 9 -



--------------------------------------------------------------------------------



 



excluded party) who purchased or otherwise acquired STI common stock during the
period from January 9, 2004 through March 1, 2004, inclusive, excluding those
persons who timely and validly request exclusion from the Settlement Class.

          1.24 “Settlement Class Member” or “Member of the Settlement Class”
means a Person who falls within the definition of the Settlement Class as set
forth in ¶ 1.23, above.

          1.25 “Settlement Class Period” means the period from January 9, 2004
through March 1, 2004, inclusive.

          1.26 “Settlement Fund” means the principal amount of Four Million
Dollars ($4,000,000) in cash, for and on behalf of the Defendants, less the cost
of notice, plus interest earned or accrued thereon.

          1.27 “Unknown Claims” means any Released Claims which the Lead
Plaintiffs or any Settlement Class Member does not know or suspect to exist in
his, her or its favor at the time of the release of the Released Persons which,
if known by him, her or it, might have affected his, her or its settlement with
and release of the Released Persons, or might have affected his, her or its
decision not to object to, or opt out of, this settlement. With respect to any
and all Released Claims, the Parties stipulate and agree that, upon the
Effective Date, the Lead Plaintiffs expressly waive and relinquish, and the
Settlement Class Members shall be deemed to have, and by operation of the
Judgment shall have expressly waived and relinquished, to the fullest extent
permitted by law, the provisions, rights, and benefits of § 1542 of the
California Civil Code, which provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

The Lead Plaintiffs expressly waive and the Settlement Class Members shall be
deemed to, and upon the Effective Date and by operation of the Judgment shall,
have waived any and all provisions, rights and benefits conferred by any law of
the United States or of any state or territory of the United States, or
principle of common law, which is similar, comparable or equivalent to § 1542 of
the California Civil Code. The Lead Plaintiffs and the

- 10 -



--------------------------------------------------------------------------------



 



Settlement Class Members may hereafter discover facts in addition to or
different from those which he, she or it now knows or believes to be true with
respect to the subject matter of the Released Claims, but each of them hereby
stipulate and agree that the Lead Plaintiffs do settle and release, and each
Settlement Class Member shall be deemed to, upon the Effective Date and by
operation of the Judgment shall have, fully, finally, and forever settled and
released any and all Released Claims, known or unknown, suspected or
unsuspected, contingent or non-contingent, whether or not concealed or hidden,
which now exist, or heretofore have existed upon any theory of law or equity now
existing or coming into existence in the future, including, but not limited to,
conduct which is negligent, intentional, with or without malice, or a breach of
any duty, law or rule, without regard to the subsequent discovery or existence
of such different or additional facts. The Parties acknowledge that the
foregoing waiver was bargained for and a key element of the Settlement of which
this release is a part.

               2. The Settlement Funds.

          2.1 Defendants shall cause the Settlement Fund to be transferred to
the Escrow Agent as follows: (a) by April 12, 2005 or (b) within ten
(10) business days after preliminary approval of this Stipulation as provided in
¶ 5.1 below, whichever is later (the “Funding Date”), Defendants’ Insurer shall
wire transfer $4,000,000 to the Escrow Agent.

          2.2 STI shall cause the Notice and Administration Fund to be
transferred to the Claims Administrator within five (5) business days after
preliminary approval of this Stipulation as provided in ¶ 5.1 below.

               3. Certification of the Settlement Class.

          3.1 For the sole purpose of implementation, approval and consummation
of the Settlement, the Settling Parties stipulate and agree that the Court may
enter an order certifying the Settlement Class, appointing the Lead Plaintiffs
as the representatives of the Settlement Class, and appoint Lead Plaintiffs’
Counsel as counsel for the Settlement Class.

          3.2 Certification of the Settlement Class and appointment of Lead
Counsel as counsel for the Settlement Class, as set forth herein, shall be
binding only with respect

- 11 -



--------------------------------------------------------------------------------



 



to the Settlement set forth in the Stipulation. In the event that this
Stipulation is terminated or cancelled or that the Effective Date does not occur
for any reason, the stipulated certification of the Settlement Class shall be
vacated and the Class Action shall proceed as though the Settlement Class had
never been certified. Except to effectuate the Settlement, neither the Settling
Parties, their respective counsel, nor any member of the Settlement Class shall
cite, present as evidence or legal precedent, rely upon, make reference to or
otherwise make any use whatsoever of this stipulated certification of the
Settlement Class, in this Class Action or in any other proceeding.



  4.   Administration Of The Settlement Fund

                    (a) The Escrow Agent

          4.1 The Escrow Agent shall invest the Settlement Fund in instruments
backed by the full faith and credit of the United States Government or fully
insured by the United States Government or an agency thereof and shall reinvest
the proceeds of these instruments as they mature in similar instruments at the
current market rates.

          4.2 The Escrow Agent shall not disburse the Settlement Fund except as
provided in the Stipulation, or by an order of the Court (consistent with the
terms of the Stipulation), or with the written agreement of counsel for the
Defendants and Lead Plaintiffs’ Counsel.

          4.3 Subject to such further order and direction by the Court as may be
necessary, the Escrow Agent is authorized to execute such transactions on behalf
of the Settlement Class Members as are consistent with the terms of the
Stipulation.

          4.4 All funds held by the Escrow Agent shall be deemed and considered
to be in custodia legis of the Court, and shall remain subject to the
jurisdiction of the Court, until such time as such funds shall be distributed
pursuant to the Stipulation and/or further order(s) of the Court consistent with
the terms of the Stipulation.

          4.5 Within five (5) days after preliminary approval of this
Stipulation as provided in ¶ 5.1 below, STI shall cause the Notice and
Administration Fund to be sent to the Claims Administrator to be used solely for
costs and expenses reasonably and actually

- 12 -



--------------------------------------------------------------------------------



 



incurred in connection with providing notice to the Settlement Class, locating
Settlement Class Members, soliciting Settlement Class claims, assisting with the
filing of claims, administering and distributing the Settlement Fund to Members
of the Settlement Class, processing Proofs of Claim and Releases, and paying
escrow fees and costs, if any. The Claims Administrator shall have the right to
use the funds in the Notice and Administration Fund to pay the first $50,000.00
in costs and expenses reasonably and actually incurred in connection with
providing notice to the Settlement Class, locating Settlement Class Members,
soliciting Settlement Class claims, assisting with the filing of claims,
administering and distributing the Settlement Fund to Members of the Settlement
Class, processing Proofs of Claim and Releases, and paying escrow fees and
costs, if any, provided that the Claims Administrator sends copies of receipts
for all such costs and expenses to counsel for STI.

          4.6 Neither Defendants nor their counsel shall have any further
responsibility for the costs and expenses reasonably and actually incurred in
connection with providing notice to the Settlement Class, locating Settlement
Class Members, soliciting Settlement Class claims, assisting with the filing of
claims, administering and distributing the Settlement Fund to Members of the
Settlement Class, processing Proofs of Claim and Releases, and paying escrow
fees and costs, if any, above the Notice and Administration Fund. Any costs and
expenses reasonably and actually incurred in connection with providing notice to
the Settlement Class, locating Settlement Class Members, soliciting Settlement
Class claims, assisting with the filing of claims, administering and
distributing the Settlement Fund to Members of the Settlement Class, processing
Proofs of Claim and Releases, and paying escrow fees and costs, if any, above
the Notice and Administration Fund shall be paid from the Settlement Fund.

          4.7 On the Effective Date, any balance (including interest) then
remaining in the Notice and Administration Fund, less expenses incurred but not
yet paid, must be transferred by the Claims Administrator to STI.

- 13 -



--------------------------------------------------------------------------------



 



          4.8 All costs and expenses associated with the Settlement, the
Settlement Fund, including but not limited to any taxes, administrative costs,
and costs of providing notice of the proposed Settlement to the Settlement
Class, over and above the $50,000.00 available in the Notice and Administration
Fund, shall be paid from the Settlement Fund, and in no event shall any of the
Defendants, Lead Plaintiffs, Settlement Class Members, or their counsel bear any
responsibility for any such costs or expenses.

               (b) Taxes

          4.9 (a) The Parties and the Escrow Agent agree to treat the Settlement
Fund as being at all times a “qualified settlement fund” within the meaning of
Treas. Reg. Section 1.468B-1. In addition, the Escrow Agent and, as required,
the Defendants and the Defendants’ insurer contributing any settlement
consideration shall jointly and timely make the “relation-back election” (as
defined in Treas. Reg. Section 1.468B-1) back to the earliest permitted date.
Such election shall be made in compliance with the procedures and requirements
contained in such regulations. It shall be the responsibility of the Escrow
Agent to timely and properly prepare, and deliver the necessary documentation
for signature by all necessary parties, and thereafter to cause the appropriate
filing to occur.

               (b) For the purposes of Section 468B of the Internal Revenue Code
of 1986, and Treas. Reg. Section 1.468B, the “administrator” shall be the Escrow
Agent. The Escrow Agent shall timely and properly file all informational and
other tax returns necessary or advisable with respect to the Settlement Fund
(including, without limitation, the returns described in Treas. Reg. Section
1.468B-2(l)). Such returns (as well as the election described in ¶ 4.9(a)) shall
be consistent with this ¶ 4.9 and in all events shall reflect that all taxes
(including any estimated taxes, interest or penalties) on the income earned by
the Settlement Fund shall be paid out of the Settlement Fund as provided in ¶
4.9(c) hereof.

               (c) All (i) taxes (including any estimated taxes, interest or
penalties) arising with respect to the income earned by the Settlement Fund
(“Taxes”), and (ii) expenses and costs incurred in connection with the operation
and implementation of

- 14 -



--------------------------------------------------------------------------------



 



this ¶ 4.9 (including, without limitation, expenses of tax attorneys and/or
accountants and mailing and distribution costs and expenses relating to filing
(or failing to file) the returns described in this ¶ 4.9) (“Tax Expenses”),
shall be paid out of the Settlement Fund; in all events the Released Persons
shall not have any liability or responsibility for the Taxes, the Tax Expenses,
or the filing of any tax returns or other documents with the Internal Revenue
Service or any other state or local taxing authority. The Escrow Agent shall
indemnify and hold the Released Persons harmless for Taxes and Tax Expenses
(including, without limitation, Taxes payable by reason of any such
indemnification). Further, Taxes and Tax Expenses shall be treated as, and
considered to be, a cost of administration of the Settlement and shall be timely
paid by the Escrow Agent out of the Settlement Fund without prior order from the
Court, and the Escrow Agent shall be obligated (notwithstanding anything herein
to the contrary) to withhold from distribution to Authorized Claimants any funds
necessary to pay such amounts (as well as any amounts that may be required to be
withheld under Treas. Reg. Section 1.468B-2(1)(2)); the Released Persons are not
responsible and shall have no liability therefor, or for any reporting
requirements that may relate thereto. The Parties hereto agree to cooperate with
the Escrow Agent, each other, and their tax attorneys and accountants to the
extent reasonably necessary to carry out the provisions of this ¶ 4.9.

                    c. Termination

          4.10 In the event that the Stipulation is not approved, or is
terminated, canceled, or fails to become effective for any reason, the
Settlement Fund (including accrued interest), less the costs of notice to the
Settlement Class incurred pursuant to ¶ 4.8 herein, and less any Taxes or Tax
Expenses paid or incurred pursuant to ¶ 4.9 herein shall be refunded to the
Defendants’ Insurer.

          4.11 In the event that the Stipulation is not approved, or is
terminated, canceled, or fails to become effective for any reason, the Notice
and Administration Fund (including accrued interest) less the costs of notice to
the Settlement Class incurred pursuant to ¶ 4.5 herein, shall be refunded to
STI.

- 15 -



--------------------------------------------------------------------------------



 



  5.   Notice Order And Settlement Hearing

          5.1 Promptly after execution of the Stipulation, but in no event later
than ten (10) days after the Stipulation is signed (unless such time is extended
by the written agreement of Lead Plaintiffs’ Counsel and counsel for the
Defendants), the Parties shall submit the Stipulation together with its Exhibits
to the Court and shall jointly apply for entry of an order (the “Notice Order”),
substantially in the form and content of Exhibit “A” hereto, requesting that the
Settlement Class be certified, the preliminary approval of the settlement set
forth in the Stipulation, and approval for the mailing and publication of a
Notice of Pendency and Proposed Settlement of Class Action which shall include
the general terms of the settlement set forth in the Stipulation, the proposed
Plan of Allocation, the general terms of the Fee and Expense Application (as
defined in ¶ 8.1) and the date of the Settlement Hearing (as defined below in ¶
5.2).

          5.2 The Parties shall request that, after notice is given, the Court
hold a Hearing (the “Settlement Hearing”) and finally approve this settlement as
set forth herein. At or after the Settlement Hearing, Lead Plaintiffs’ Counsel
also will request that the Court approve the proposed Plan of Allocation and the
Fee and Expense Application.



  6.   Releases

          6.1 Upon the Effective Date, the Representative Plaintiffs shall
release, relinquish and discharge, and each of the Settlement Class Members
shall be deemed to have, and by operation of the Judgment shall have, fully,
finally, and forever released, relinquished and discharged all Released Claims
(including “Unknown Claims”) against each and all of the Released Persons,
whether or not such Settlement Class Member executes and delivers the Proof of
Claim and Release.

          6.2 Upon the Effective Date, each of the Defendants shall be deemed to
have, and by operation of the Judgment shall have, fully, finally, and forever
released, relinquished and discharged the Representative Plaintiffs, the
Settlement Class Members, and Representative Plaintiffs’ Counsel from all claims
(including “Unknown Claims”),

- 16 -



--------------------------------------------------------------------------------



 



arising out of, relating to, or in connection with the institution, prosecution,
assertion or resolution of the Class Action or the Released Claims.

          6.3 Upon the Effective Date, the Representative Plaintiffs, the
Settlement Class Members, and Representative Plaintiffs’ Counsel shall be deemed
to have, and by operation of the Judgment shall have, fully, finally, and
forever released, relinquished and discharged the Released Persons from all
claims (including “Unknown Claims”), arising out of, relating to, or in
connection with the defense, or resolution of the Class Action or the Released
Claims.

          6.4 Except as otherwise expressly provided for in this Stipulation,
the Settling Parties shall each bear their own respective attorneys’ fees,
expenses and costs incurred in connection with the conduct and settlement of the
Class Action, and the preparation, implementation and performance of the terms
of this Stipulation.

          6.5 Only those Settlement Class Members filing valid and timely Proofs
of Claim and Release shall be entitled to participate in the settlement and
receive any distributions from the Settlement Fund. The Proofs of Claim and
Release to be executed by the Settlement Class Members shall release all
Released Claims against the Released Persons, and shall be substantially in the
form and content of Exhibit “A-3” hereto. All Settlement Class Members shall be
bound by the releases set forth therein whether or not they submit a valid and
timely Proof of Claim and Release.



  7.   Administration And Calculation Of Claims, Final Awards And Supervision
And Distribution Of Settlement Fund

          7.1 Lead Plaintiffs’ Counsel, or its authorized agents, acting on
behalf of the Settlement Class, and subject to the supervision, direction and
approval of the Court, shall administer and calculate the claims submitted by
Settlement Class Members and shall oversee distribution of that portion of the
Settlement Fund that is finally awarded by the Court to Authorized Claimants.

          7.2 The Settlement Fund shall be applied as follows:

- 17 -



--------------------------------------------------------------------------------



 



               (a) To pay all unpaid costs and expenses, above the $50,000.00 in
the Notice and Administration Fund, reasonably and actually incurred in
connection with providing notice to the Settlement Class Members and to current
shareholders of STI including, locating Settlement Class Members and current
shareholders of STI, soliciting Settlement Class claims, assisting with the
filing of claims, administering and distributing the Settlement Fund to the
Settlement Class, processing Proofs of Claim and Release and paying escrow fees
and costs, if any;

               (b) To pay Taxes and Tax Expenses;

               (c) To pay Representative Plaintiffs’ Counsel’s attorneys’ fees,
expenses and costs, with interest thereon (the “Fee and Expense Award”), if and
to the extent allowed by the Court; and

               (d) To distribute the balance of the Settlement Fund (the “Net
Settlement Fund”) to Authorized Claimants as allowed by the Stipulation, the
Plan of Allocation or the Court.

          7.3 After the Effective Date and subject to such further approval and
further order(s) of the Court as may be required, the Net Settlement Fund shall
be distributed to Authorized Claimants, subject to and in accordance with the
following:

               (a) Within sixty (60) days after the mailing of the Notice or
such other time as may be set by the Court, each Person claiming to be an
Authorized Claimant shall be required to submit to the Claims Administrator a
separate completed Proof of Claim and Release as attached to the Notice and
substantially in the form and content of Exhibit “A-3” hereto, signed under
penalty of perjury and supported by such documents as specified in the Proof of
Claim and Release and as are reasonably available to the Authorized Claimant.

               (b) Except as otherwise ordered by the Court, all Settlement
Class Members who fail to timely submit a valid Proof of Claim and Release
within such period, or such other period as may be ordered by the Court, or who
have not already done so, shall be forever barred from receiving any payments of
money or stock pursuant to the

- 18 -



--------------------------------------------------------------------------------



 



Stipulation and the settlement set forth herein, but will in all other respects
be subject to and bound by the provisions of the Stipulation, the settlement and
releases contained herein, and the Judgment.

               (c) The Net Settlement Fund shall be distributed to the
Authorized Claimants in accordance with and subject to the Plan of Allocation to
be described in the Notice mailed to Settlement Class Members. The proposed Plan
of Allocation shall not be a part of the Stipulation.

          7.4 The Released Persons or their counsel shall have no responsibility
for, interest in, or liability whatsoever with respect to: (a) the investment or
distribution of the Settlement Fund; (b) the Plan of Allocation; (c) the
determination or administration of taxes; or (d) any losses incurred in
connection with (a), (b) or (c). No Person shall have any claim of any kind
against the Released Persons or their counsel with respect to the matters set
forth in this paragraph 7 or any of its subparagraphs.

          7.5 No Person shall have any claim against the Representative
Plaintiffs or their counsel (including Lead Plaintiffs’ Counsel), or any claims
administrator, or other agent designated by Lead Plaintiffs’ Counsel based on
the distributions made substantially in accordance with the Stipulation and the
settlement contained herein, the Plan of Allocation or further orders of the
Court.

          7.6 The Released Persons or their counsel shall have no responsibility
for, interest in, or liability whatsoever with respect to the investment or
distribution of the Settlement Fund, the Net Settlement Fund, the Plan of
Allocation, the determination, administration, calculation or payment of claims,
the payment or withholding of taxes, or any losses or liabilities incurred in
connection therewith.

          7.7 It is understood and agreed by the Settling Parties that any
proposed Plan of Allocation of the Net Settlement Fund, including, without
limitation, any adjustments to an Authorized Claimant’s claim set forth therein,
is not a material part of the Stipulation and is to be considered by the Court
separately from the Court’s consideration of the fairness, reasonableness and
adequacy of the settlement set forth in the Stipulation,

- 19 -



--------------------------------------------------------------------------------



 



and any order or proceedings relating to the Plan of Allocation shall not
operate to terminate or cancel the Stipulation or affect the finality of the
Court’s Judgment approving the Stipulation and the settlement set forth herein,
including, but not limited to, the release, discharge, and relinquishment of the
Released Claims against the Released Persons, or any other orders entered
pursuant to the Stipulation.



  8.   Representative Plaintiffs’ Counsel’s Attorneys’ Fees And Reimbursement Of
Expenses

          8.1 The Representative Plaintiffs’ or their counsel may submit an
application or applications for an order (the “Fee and Expense Application”) for
distributions to them from the Settlement Fund for: (i) an award of attorneys’
fees up to 30% of the Settlement Fund plus (ii) reimbursement of all expenses
and costs, including the fees of any experts or consultants, incurred in
connection with prosecuting the Class Action, not to exceed $62,000.00, plus
(iii) interest on such attorneys’ fees, costs and expenses at the same rate and
for the same periods as earned by the Settlement Fund (until paid), as may be
awarded by the Court.

          8.2 The attorneys’ fees, expenses and costs, including the fees of
experts and consultants, as awarded by the Court (the “Fee and Expense Award”),
shall be transferred to Lead Plaintiffs’ Counsel from the Settlement Fund,
within five (5) business days after the Court enters the Judgment or five
(5) business days after the Court approves the Fee and Expense Award, whichever
is later. Lead Plaintiffs’ Counsel shall thereafter allocate the Fee and Expense
Award among Representative Plaintiffs’ Counsel in a manner in which Lead
Plaintiffs’ Counsel in good faith believe reflects the contributions of such
counsel to the prosecution and settlement of the Class Action; provided,
however, that in the event that the Judgment or the Order making the Fee and
Expense Award is reversed or modified on appeal, and in the event that the Fee
and Expense Award has been paid to any extent, then Representative Plaintiffs’
Counsel shall within ten (10) business days from any such reversal or
modification, refund to the Settlement Fund the fees, expenses, costs and
interest previously paid to them from the Settlement Fund, including accrued
interest on

- 20 -



--------------------------------------------------------------------------------



 



any such amount at the average rate earned on the Settlement Fund from the time
of withdrawal until the date of refund. Each such Representative Plaintiffs’
Counsel’s law firm, as a condition of receiving any portion of such fees and
expenses, on behalf of itself and each partner and/or shareholder of it, agrees
that the law firm and each of its partners and/or shareholders are subject to
the jurisdiction of the Court for the purpose of enforcing this ¶ 8.2 of the
Stipulation. Each such Representative Plaintiffs’ Counsel’s law firm, as a
condition of receiving any portion of such fees and expenses, on behalf of
itself and each partner and/or shareholder of it, agrees that the law firm and
each of its partners and/or shareholders shall be jointly and severally liable
with each other Representative Plaintiffs’ Counsel’s law firm that received any
part of the Fee and Expense Award for any refund to the Settlement Fund of the
fees the fees, expenses, costs and interest previously paid to them from the
Settlement Fund, including accrued interest on any such amount at the average
rate earned on the Settlement Fund from the time of withdrawal until the date of
refund. Without limitation, each such law firm and its partners and/or
shareholders agree that the Court may, upon application of Defendants, or Lead
Plaintiffs’ Counsel, on notice to counsel to the Representative Plaintiffs,
summarily issue orders, including, but not limited to, judgments and attachment
orders, and may make appropriate findings of or sanctions for contempt, against
them or any of them should such law firm fail timely to repay fees and expenses
pursuant to this ¶ 8.2 of the Stipulation.

          8.3 The Released Persons shall have no responsibility for, and no
liability whatsoever with respect to, any payment to Lead Plaintiffs’ Counsel or
any Representative Plaintiffs’ Counsel from the Settlement Fund that may occur
before the Effective Date.

          8.4 The Released Persons shall have no responsibility for, and no
liability whatsoever with respect to, the allocation of the Fee and Expense
Award among Representative Plaintiffs’ Counsel, or any other Person who may
assert some claim thereto, or any Fee and Expense Awards that the Court may make
in the Class Action.

          8.5 The procedure for and the allowance or disallowance by the Court
of the Fee and Expense Application are not part of the settlement set forth in
the Stipulation, and

- 21 -



--------------------------------------------------------------------------------



 



are to be considered by the Court separately from the Court’s consideration of
the fairness, reasonableness and adequacy of the settlement set forth in the
Stipulation. Any order or proceedings relating to the Fee and Expense
Application, or any appeal from any order relating thereto, shall not operate to
terminate or cancel the Stipulation, or affect or delay the finality of the
Judgment approving the Stipulation and the settlement of the Class Action set
forth herein.



  9.   Conditions Of Settlement, Effect Of Disapproval, Cancellation Or
Termination

          9.1 The Effective Date of the Stipulation shall be conditioned on the
occurrence of all of the following events:

               (a) The Defendants’ Insurer shall have timely transferred or
caused to be timely transferred the Settlement Fund to the Escrow Agent as
required in ¶ 2, above;

               (b) The Court has entered the Notice Order and certified the
Settlement Class, as required by ¶¶ 3.1 and 5.1, above;

               (c) The Court has entered the Judgment, or a judgment
substantially in the form and content of Exhibit “B”;

               (d) The Judgment has become Final, as defined in ¶ 1.9, above;

               (e) Counsel for the Defendants has not given notice of intent to
exercise the option to terminate the Stipulation and settlement in accordance
with the terms of the Supplemental Agreement described in ¶ 9.9.

          9.2 Upon the occurrence of all of the events referenced in ¶ 9.1
above, any and all remaining interest or right of the Defendants and their
insurers to the Settlement Fund shall be absolutely and forever extinguished.

          9.3 Neither a modification nor a reversal on appeal of any Plan of
Allocation or of any amount of attorneys’ fees, costs, expenses and interest
awarded by the Court to any of the Representative Plaintiffs’ Counsel shall
constitute a condition to the Effective Date or grounds for cancellation and
termination of the Stipulation.

- 22 -



--------------------------------------------------------------------------------



 



          9.4 If any of the conditions specified in ¶ 9.1, above, are not met,
then the Stipulation shall be cancelled and terminated unless Lead Plaintiffs’
Counsel and counsel for Defendants mutually agree in writing to proceed with the
Stipulation.

          9.5 Unless otherwise ordered by the Court, in the event the
Stipulation shall terminate, or be canceled, or shall not become effective for
any reason, within five (5) business days after written notification of such
event is sent by counsel for Defendants or Lead Plaintiffs’ Counsel to the
Escrow Agent, the Settlement Fund (including accrued interest), less expenses
and any costs which have been used to provide notice of the proposed Settlement
to the Settlement Class, and less any Taxes and Tax Expenses paid or incurred
pursuant to ¶ 4.9 herein, shall be refunded by the Escrow Agent to the
Defendants’ Insurer. In such event, any tax refund owing to the Settlement Fund
shall also be refunded and paid to the Defendants’ Insurer. At the request of
the Defendants, the Escrow Agent or its designee shall apply for any such refund
and pay the proceeds, less the cost of obtaining the tax refund, to Defendants’
Insurer.

          9.6 Unless otherwise ordered by the Court, in the event the
Stipulation shall terminate, or be canceled, or shall not become effective for
any reason, within five (5) business days after written notification of such
event is sent by counsel for Defendants or Lead Plaintiffs’ Counsel to the
Claims Administrator, the Notice and Administration Fund (including accrued
interest), less expenses and any costs which have been used to provide notice of
the proposed Settlement to the Settlement Class shall be refunded by the Claims
Administrator to STI.

          9.7 In the event that the Stipulation is not approved by the Court or
the settlement set forth in the Stipulation is terminated or fails to become
effective in accordance with its terms, this Stipulation and all negotiations
and proceedings relating hereto shall be without prejudice a) to any or all
Settling Parties who shall be restored to their respective positions in the
Class Action as of February 11, 2005. In such event, the terms and provisions of
the Stipulation, with the exception of ¶¶ 1.1-1.27, 3.2, 4.2, 4.4, 4.5, 4.6,
4.7, 4.8, 4.9, 4.10, 4.11, 7.4, 7.5, 7.6, 8.2, 8.3, 8.4, 9.1-9.10 herein, shall
have no

- 23 -



--------------------------------------------------------------------------------



 



further force and effect with respect to the Settling Parties and shall not be
used in the Class Action or in any other proceeding for any purpose and any
Judgment or Order entered by the Court in accordance with the terms of the
Stipulation shall be treated as vacated, nunc pro tunc. No order of the Court or
modification or reversal on appeal of any order of the Court concerning the Plan
of Allocation or the amount of any attorneys’ fees, costs, expenses and interest
awarded by the Court to the Representative Plaintiffs or any of their counsel
shall constitute grounds for cancellation or termination of the Stipulation.

          9.8 If a case is commenced in respect to any Defendant under Title 11
of the United States Code (Bankruptcy), or a trustee, receiver or conservator is
appointed under any similar law, and in the event of the entry of a final order
of a court of competent jurisdiction determining the transfer of the Settlement
Fund, or any portion thereof, by or on behalf of such Defendant to be a
preference, voidable transfer, fraudulent conveyance or similar transaction,
then, as to such Defendant only, the releases given and Judgment entered in
favor of such Defendant pursuant to this Stipulation shall be null and void.

          9.9 If prior to the Settlement Hearing, Persons who otherwise would be
members of the Settlement Class have filed with the Court valid and timely
requests for exclusion (“Requests for Exclusion”) from the Settlement Class in
accordance with the provisions of the Notice Order and the Notice given pursuant
thereto, and such Persons in the aggregate purchased a number of shares during
the Settlement Class Period in an amount greater than the sum specified in a
separate Supplemental Agreement between the Parties (the “Supplemental
Agreement”), Defendants shall have the option to terminate this Stipulation in
accordance with the procedures set forth in the Supplemental Agreement. The
Supplemental Agreement will not be filed with the Court unless and until a
dispute among the Parties concerning its interpretation or application arises.
Copies of all Requests for Exclusion received, together with copies of all
written revocations of Requests for Exclusion, shall be delivered to counsel for
Defendants within two (2) days of receipt thereof.

- 24 -



--------------------------------------------------------------------------------



 



          9.10 In the event this Stipulation shall be cancelled as set forth in
¶ 9.7 above, the Settling Parties shall, within two weeks of such cancellation,
jointly request a status conference with the Court to be held on the Court’s
first available date. At such status conference, the Settling Parties shall ask
the Court’s assistance in scheduling continued proceedings in the Class Action
as between the Settling Parties. Pending such status conference or the
expiration of sixty (60) days from the Settling Parties’ joint request for a
status conference, whichever occurs first, none of the Settling Parties shall
file or serve any further motions on any of the other Settling Parties in
connection with this Class Action nor shall any response be due by any Settling
Party to any outstanding pleading or motion by any other Settling Party.



  10.   Miscellaneous Provisions

          10.1 The Parties (a) acknowledge that it is their intent to consummate
this Settlement and Stipulation; and (b) agree to cooperate to the extent
necessary to effectuate and implement all terms and conditions of the
Stipulation and to exercise their best efforts to accomplish the foregoing terms
and conditions of the Stipulation.

          10.2 Each Individual Defendant warrants as to himself or itself that,
at the time any of the payments provided for herein are made on behalf of
himself or itself, he or it is not insolvent and the payment will not render him
or it insolvent. This representation is made by each Individual Defendant as to
himself or itself and is not made by counsel for the Individual Defendants.

          10.3 The Parties agree that the amount of the Settlement Fund, as well
as the other terms of the settlement were negotiated in good faith by the
Parties and reflect a settlement that was reached voluntarily after consultation
with experienced legal counsel. Neither the Stipulation nor the Settlement
contained therein, nor any act performed or document executed pursuant to or in
furtherance of the Stipulation or the Settlement: (i) is or may be deemed to be
or may be used as an admission of, or evidence of, the validity of any Released
Claim, or of any wrongdoing or liability of the Released Persons; or (ii) is or
may be deemed to be or may be used as an admission of, or evidence of, any fault
or

- 25 -



--------------------------------------------------------------------------------



 



omission of any of the Released Persons in any civil, criminal or administrative
proceeding in any court, administrative agency or other tribunal. Released
Persons may file the Stipulation and/or the Judgment from this action in any
other action that may be brought against them in order to support a defense or
counterclaim based on principles of res judicata, collateral estoppel, release,
good faith settlement, judgment bar or reduction or any theory of claim
preclusion or issue preclusion or similar defense or counterclaim.

          10.4 The Settling Parties intend for this settlement to be a final and
complete resolution of all disputes asserted or which could be asserted by the
Settlement Class Members against the Released Persons with respect to the
Released Claims. Accordingly, the Parties agree not to assert in the
Class Action or in any other judicial forum that the Class Action was brought or
defended in bad faith or without a reasonable basis. Defendants agree not to
assert any claim under Rule 11 of the Federal Rules of Civil Procedure or any
similar law, rule or regulation, that the Class Action was brought in bad faith
or without a reasonable basis. Lead Plaintiffs and the Settlement Class agree
not to assert any claim under Rule 11 of the Federal Rules of Civil Procedure or
any similar law, rule or regulation that any pleading filed, motion made or
position taken by Defendants, or their counsel, in the Class Action was filed,
made or taken in bad faith or without a reasonable basis. The Settling Parties
agree that the amount paid and the other terms of the Settlement were negotiated
at arm’s length and in good faith by the Settling Parties, and reflect a
settlement that was reached voluntarily based upon adequate information and
after consultation with experienced legal counsel, and under the supervision of
the Mediator.

          10.5 To the extent permitted by law, all agreements made and orders
entered during the course of the Class Action relating to the confidentiality of
information shall survive this Stipulation.

          10.6 The waiver by one party of any breach of this Stipulation by any
other party shall not be deemed a waiver of any other prior or subsequent breach
of this Stipulation.

- 26 -



--------------------------------------------------------------------------------



 



          10.7 All of the Exhibits to the Stipulation are material and integral
parts hereof and are fully incorporated herein by this reference.

          10.8 In the event that there exists a conflict or inconsistency
between the terms of this Stipulation and the terms of any exhibit to be
attached hereto, the terms of this Stipulation shall prevail.

          10.9 Nothing in this Stipulation, or the negotiations relating
thereto, is intended to or shall be deemed to constitute a waiver of any
applicable privilege or immunity, including, without limitation, attorney/client
privilege, joint defense privilege, or work product immunity.

          10.10 The Stipulation may be amended or modified only by a written
instrument signed by or on behalf of all Parties or their
successors-in-interest.

          10.11 The Stipulation, the Exhibits attached hereto and the
Supplemental Agreement constitute the entire agreement among the Parties hereto
and no representations, warranties or inducements have been made to any party
concerning the Stipulation, its Exhibits or the Supplemental Agreement other
than the representations, warranties and covenants contained and memorialized in
such documents. Except as otherwise provided herein, each party shall bear its
own costs.

          10.12 Lead Plaintiffs’ Counsel, on behalf of the Settlement Class, are
expressly authorized by the Representative Plaintiffs to take all appropriate
action required or permitted to be taken by the Settlement Class pursuant to the
Stipulation to effectuate its terms and also are expressly authorized to enter
into any modifications or amendments to the Stipulation on behalf of the
Settlement Class which they deem appropriate.

          10.13 Each counsel or other Person executing the Stipulation or any of
its Exhibits on behalf of any party hereto hereby warrants that such person has
the full authority to do so. All orders and agreements entered during the course
of the Class Action relative to the confidentiality of information shall survive
this Stipulation.

- 27 -



--------------------------------------------------------------------------------



 



          10.14 The Stipulation may be executed by facsimile and in one or more
counterparts. All executed counterparts and each of them shall be deemed to be
one and the same instrument. Counsel for the Parties to the Stipulation shall
exchange among themselves original signed counterparts and a complete set of
original executed counterparts shall be filed with the Court.

          10.15 The Stipulation shall be binding upon, and inure to the benefit
of, the successors and assigns of the Settling Parties hereto.

          10.16 The Court shall retain jurisdiction with respect to
implementation and enforcement of the terms of the Stipulation, and all Parties
hereto and their counsel submit to the exclusive jurisdiction of the Court for
purposes of implementing and enforcing the settlement embodied in the
Stipulation.

          10.17 The Stipulation and the Exhibits hereto shall be considered to
have been negotiated, executed and delivered, and to be wholly performed, in the
State of California, and the rights and obligations of the parties to the
Stipulation shall be construed and enforced in accordance with, and governed by,
the laws of the State of California without giving effect to that state’s choice
of law principles.

          10.18 No press announcement, press release, or other public statement
concerning the Settlement may be made by any of the Settling Parties without
approval from the other Settling Parties, except as required by law.

- 28 -



--------------------------------------------------------------------------------



 



          10.19 Notices required by this Stipulation shall be submitted either
by any form of overnight mail or in person to:

William B. Federman
Stuart W. Emmons
FEDERMAN & SHERWOOD
120 North Robinson, Suite 2720
Oklahoma City, OK 73102

Lead Plaintiffs’ Counsel

David Siegel
Daniel P. Lefler
Richard H. Zelichov
Pamela K. Graham
IRELL & MANELLA, LLP
1800 Avenue of the Stars, Suite 900
Los Angeles, CA 90067

Defendants’ Counsel

     IN WITNESS WHEREOF, the parties hereto have caused the Stipulation to be
executed, by their duly authorized attorneys, as of March 8, 2005.

              FEDERMAN & SHERWOOD
 
       

  By:    

       

      William B. Federman

      wfederman@aol.com

      Stuart W. Emmons

      swe@federmanlaw.com

      Federman & Sherwood

      120 N. Robinson Avenue, Suite 2720

      Oklahoma City, Oklahoma 73102

      Telephone: (405) 235-1560

      Facsimile: (405) 239-2112
 
       

      Lead Plaintiffs’ Counsel
 
       

      and

- 29 -



--------------------------------------------------------------------------------



 



         

      Arthur R. Angel (214611)

      The Law Offices of Arthur R. Angel

      1236 N. Fairfax Avenue

      Los Angeles, California 90046

      Telephone: (323) 656-9085

      Facsimile: (323) 656-9085
 
       

      Liaison Counsel for Lead Plaintiffs
 
            IRELL & MANELLA LLP
 
       

  By:    

      David Siegel (101355)

      dsiegel@irell.com

      Daniel P. Lefler (151253)

      dlefler@irell.com

      Richard H. Zelichov (193858)

      rzelichov@irell.com

      Pamela K. Graham (216309)

      pgraham@irell.com

      Irell & Manella LLP

      1800 Avenue of the Stars, Suite 900

      Los Angeles, California 90067

      Telephone: (310) 277-1010

      Facsimile: (310) 203-7199
 
       

      Attorneys for Defendants

- 30 -